THE ATTORNEY GENERAL HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN OPINION ON WHETHER A CITY COUNCIL MEMBER WHO ALREADY WAS A VOLUNTEER FIREMAN FOR HIS CITY AT THE TIME OF HIS ELECTION TO THE COUNCIL MAY CONTINUE TO RECEIVE FIRE RUN EXPENSES AND THE BENEFIT OF THE CITY'S CONTRIBUTION TO THE FIRE FIGHTERS RETIREMENT SYSTEM IN THE LIGHT OF 11 8-106 (1988).
IN ATTORNEY GENERAL'S OPINION NO. 77-188, A COPY OF WHICH IS ENCLOSED, THIS OFFICE OPINED THAT A CITY COUNCILMAN MAY SERVE AS A VOLUNTEER FIREMAN AND ACCEPT "RUN MONEY" WITHOUT DETRIMENT TO HIS POSITION AS CITY COUNCILMAN. THE OPINION ALSO SAID THAT PAYMENTS INTO A MUNICIPAL FIRE FIGHTERS PENSION FUND BY THE CITY DID NOT NECESSARILY CREATE A CONFLICT OF INTEREST. (IT ALSO FOUND NO NECESSARY CONFLICT IN THE CITY'S PAYMENT OF WORKERS COMPENSATION INSURANCE FEES FOR COVERAGE OF VOLUNTEER FIRE FIGHTERS.)
SINCE THAT OPINION WAS ISSUED MUNICIPAL FIRE FIGHTERS RETIREMENT AND PENSION SYSTEMS HAVE BEEN CONSOLIDATED INTO ONE STATE SYSTEM, BUT THE REASONING AND CONCLUSION OF THAT OPINION ARE STILL VALID, I THINK. ALSO THAT OPINION DID NOT DEAL WITH 11 O.S. 8-106 (1988), AS SUCH, BUT I THINK THE SAME CONCLUSION WOULD HAVE RESULTED IF IT HAD. IF ANYTHING, 8-106, STRENGTHENS THE POSITION OF THE VOLUNTEER FIREMAN NOW CITY COUNCILMAN BECAUSE IT SAYS: "THE PROVISIONS OF THIS SECTION SHALL NOT PROHIBIT AN OFFICER OR EMPLOYEE ALREADY IN THE SERVICE OF THE MUNICIPALITY FROM CONTINUING IN SUCH SERVICE . . ."
IT IS TRUE THAT 11 O.S. 8-106 GOES ON TO PROHIBIT A COUNCILMAN FROM RECEIVING "COMPENSATION" FOR ANY SERVICE OTHER THAN "HIS ELECTED OFFICE," BUT THE OPINION'S DISCUSSION OF "RUN MONEY" AS REIMBURSEMENT OF EXPENSES RATHER THAN AS ADDITIONAL COMPENSATION (SEE THE MIDDLE TWO PARAGRAPHS ON P. 140) APPEARS TO APPLY TO THAT PART OF THE SECTION. (TITLE 11 O.S. 961.4 AND 11 O.S. 962.7, AS REFERRED TO IN THE OPINION, INCIDENTALLY, ARE NOW CODIFIED AS11 O.S. 10-111 AND 11 O.S. 11-112 (1981), RESPECTIVELY. ALSO THE REFERENCE TO 11 O.S. 1971, 371, IN THE OPINION APPARENTLY IS A TYPOGRAPHICAL ERROR. CONTEXT INDICATES THAT 62 O.S. 371 (1981), WAS MEANT.)
INASMUCH AS ATTORNEY GENERAL'S OPINION NO. 77-188, AT LEAST AS SUPPLEMENTED HEREIN, APPEARS TO ANSWER YOUR QUESTION, WE WILL NOT ISSUE A FORMAL OPINION ON YOUR REQUEST. IF WE HAVE NOT ANSWERED YOUR INQUIRY ADEQUATELY PLEASE FEEL FREE TO CONTACT ME INDIVIDUALLY OR OTHER ATTORNEY GENERAL STAFFERS.
(HUGH H. COLLUM)